Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to amendment filed on 9/16/2022. Claims 1,4-5,7,9,11-12,17-18 and 20 are currently amended. Claims 1-20 are pending examination.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-6, 9-13 and 15-19   rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. U.S. Patent Pub. No. 2016/0149839 (referred to hereafter as Yi) and further in view of Khosravi et al U.S. Patent Pub. No.2016/0182524 (referred to hereafter as khosravi).


    As to claim1, Yi teaches a method comprising: 
	determining that, within a set of participant endpoints of a multi- channel group conversation, there is a first subset of participant endpoints on a non-group communication channel (see at least paragraph 0107 and claims 9 and 17, plurality of chat participants, each chat participant being associated with a different chat platform and identify the chat platform that is associated with each chat participant including user’s chat channel such as SMS, Email, Facebook Messenger)
	assigning, based on the determination, a proxy intermediary endpoint to the first subset of participant endpoints (see at least paragraphs 0030, 0065-0065, determining a chat proxy to a chat user); and
	 exchanging messages through the proxy intermediary endpoint for messaging between the first subset of participant endpoints and a second subset of participant endpoints outside the first communication channel (see at least abstract and paragraphs 0030, 0066, chat server including plurality of chat proxies which is configured to communicate with multiple platforms among different users).
 	Yi teaches the invention as mentioned above, Yi does not explicitly teach wherein the determining is based on group communication capabilities of each communication channel of each participant endpoint of the set of participant endpoints. However, Khosravi teaches determining is based on group communication capabilities of each communication channel of each participant endpoint of the set of participant endpoints (see paragraphs 0014, 0034, 0048 0052, and claims 17 and 25 of Khosravi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Khosravi with those of Yi by enhancing the operational efficiency of the communication system and ensuring simple and efficient management of communication channels for groups of people interacting and working together.
	As to claim 2, Yi-Khosravi teaches the method of claim 1, wherein exchanging the messages through the proxy intermediary endpoint comprises annotating content of each of the messages to the first subset of participant endpoints with an identifier of a sending participant endpoint (see Yi at least paragraphs 0053, 0057 and 0076, exchanging messages among chatters using intermediary proxy).
	As to claim 3, Yi-Khosravi teaches the method of claim 1, further comprising: receiving a conversation initiation request through an application programming interface (API) and creating a conversation API resource for the multi-channel group conversation, wherein the conversation API request initiates the determining that there is the first subset of participant endpoints (see Yi at least paragraphs 0043 and 0057, API for chat platforms).

	As to claim 4, Yi-Khosravi teaches the method of claim 1, further comprising receiving an incoming message from one participant in the set of participant endpoints, wherein the receiving of incoming message initiates the determining that there is the first subset of participant endpoints (see Yi at least paragraphs 0007-0008 and claims 8 and 9, send and receive chat dialogue among participants across disparate chat platforms through selected proxy).
	As to claim 5, Yi-Khosravi teaches the method of claim 1, wherein the set of participant endpoints including at least three participant endpoints from at least two distinct types of communication channels (see Yi at least paragraphs 0007-0008 and claims 8 and 9, chat participants send and receive chat dialogue across disparate chat platforms through selected proxy).

	As to claim 6, Yi-Khosravi teaches the method of claim 1, wherein the non-group communication channel is a group-limited short message service (SMS) communication channel (see Yi at least paragraph 0107, SMS is used as a channel of communication).
Claims 9,10,11,12,12,15-19 do not teach anything above and beyond the limitations of claims 1-6 and therefore rejected for similar reasons.
Allowable Subject Matter
Claims 7,8,14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                                                                                                                                                  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARGON N NANO/Primary Examiner, Art Unit 2443